DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

The abstract of the disclosure is objected to because:
(1) the abstract does not commence on a separate sheet, and 
(2) the abstract appears to be incomplete as the end of the abstract recites, "… based on the volumetric image data matrix and".  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 and 12 are objected to because of the following informalities:  
Claim 1 recites a typographical error in the body of the claim, and the following is assumed, “a plurality of data interpolators, each configured to process, using the weight values and the same geometry values [[and]], a respective different type of projection data …” (as supported in spec p. 2, ln. 15-25).
compute, with only one backprojector: … interpolate and add, using the same geometry values and using the one or more sets of weight values, a respective different type of projection data produced from projection data from the same single computed tomography scan to generate volumetric image data based on the volumetric image data matrix and corresponding to the respective different type of projection data”. The Examiner assumes “compute, with only one backprojector: … volumetric image data based on the volumetric image data matrix and corresponding to a respective different type of projection data produced from projection data from the same single computed tomography scan by interpolating and adding, using the same geometry values and using the one or more sets of weight values, the respective different type of projection data” is intended.
Appropriate correction is required.

Examiner Comments – 35 § USC 101
In regards to the statutory eligibility for the subject matter of independent claims 1, 12, and 18 under 35 U.S.C. 101, the Examiner notes that claims 1, 12, and 18, recite the limitations, 
“process scan parameters of a single computed tomography scan to generate geometry values only once for each voxel position in a volumetric image data matrix”, “process the scan parameters of the single computed tomography scan and the geometry values to generate weight values for each voxel position in the volumetric image data matrix”, and “process, using the weight values and the same geometry values, a respective different type of projection data produced from the same single computed tomography scan to generate volumetric image data based on the volumetric image data matrix” (claim 1);
“compute, with only one backprojector: geometry values only once for each voxel position in a volumetric image data matrix from scan parameters of a single computed tomography scan; one or more sets of weight values for each voxel position in the volumetric image data matrix from scan parameters of the single computed tomography scan and the geometry values; and interpolate and add, using the same geometry values and using the one or more sets of weight values, a respective different type of projection data produced from projection data from the same single computed tomography scan to generate volumetric image data based on the volumetric image data matrix and corresponding to the respective different type of projection data” (claim 12); and
“computing, with a single backprojector, geometry values only once for each voxel position in a volumetric image data matrix from scan parameters of a single computed tomography scan; computing, with the single backprojector, weight values for each voxel position in the volumetric image data matrix from scan parameters of the single computed tomography scan and the geometry values; and interpolating and adding, with the single backprojector, different types of projection data, which are produced from a same projection data from the same single computed tomography scan, using the same geometry values and using the weight values to generate volumetric image data based on the volumetric image data matrix and corresponding to the respective different type of projection data.” (claim 18).

While these limitations of claims 1, 12, and 18 are directed towards performing mathematical calculations, the combined claim features of “process the scan parameters of the single computed tomography scan and the geometry values to generate weight values for each voxel position in the volumetric image data matrix” and “process, using the weight values and the same geometry values, a respective different type of projection data produced from the same single computed tomography scan to generate volumetric image data based on the volumetric image data matrix” (claim 1); 
computing “one or more sets of weight values for each voxel position in the volumetric image data matrix from scan parameters of the single computed tomography scan and the geometry values” and “interpolate and add, using the same geometry values and using the one or more sets of weight values, a respective different type of projection data produced from projection data from the same single computed tomography scan to generate volumetric image data based on the volumetric image data matrix and corresponding to the respective different type of projection data” (claim 12); and 
computing “weight values for each voxel position in the volumetric image data matrix from scan parameters of the single computed tomography scan and the geometry values” and interpolating and adding “different types of projection data, which are produced from a same projection data from the same single computed tomography scan, using the same geometry values and using the weight values to generate volumetric image data based on the volumetric image data matrix and corresponding to the respective different type of projection data” (claim 18); integrates the mathematical calculations into a practical application of generating volumetric image data based on the volumetric image data matrix and corresponding to respective different type of projection data, using specific set of weight values for each voxel position in the volumetric image data matrix computed from scan parameters of the single computed tomography scan and the geometry values. 
The noted claim limitation thus provides improvements to the functioning of a computer, or to any other technology or technical field, i.e. improved backprojection processing in computed tomography scans, see MPEP 2106.05(a), and adds specific limitations other than what is well-understood, routine, conventional activity in the field, see MPEP 2106.05(d). 
Thus, claims 1-20 are directed to statutory eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-12, 14-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heuscher et al. (US 2004/0076265), herein Heuscher, in view of Shechter et al. (US 2007/0195925), herein Shechter.
Regarding claim 1, Heuscher discloses a system (see Heuscher Fig. 1), comprising: 
a single backprojector (see Heuscher [0048], where application specific integrated circuits, workstation, computer, or general purpose computing device may be used to implement the disclosed processes), including: 
at least one weight calculator configured to process the scan parameters of the single computed tomography scan to generate weight values for each voxel position in a volumetric image data matrix (see Heuscher [0040], where angular weighting is given by a function θ (theta), which corresponds angular position of the x-ray tube assembly projecting  x-rays and the detector array, and the detector aperture weighting is given by a function of Z, which correspond to the Z direction of the imaging direction; see also Heuscher Fig. 1 and [0035]; and see Heuscher [0041], [0044], and [0049], where the weighting elements are used to produce weighted sub-matrix projection data which are reconstructed to produce a sub-matrix image representation and corresponds to voxel positions); and 
a plurality of data interpolators, each configured to process, using the weight values, a respective different type of projection data produced from the same single computed tomography scan (see Heuscher Fig. 1 and [0034], [0037]-[0040], where projection data from a CT scan are re-binned and distributed into a plurality of parallel pipelines) to generate volumetric image data based on the (see Heuscher Fig. 1, [0044], [0049], [0055] and Eq. (7), where voxels of the image reconstruction are calculated from the backprojection of the weighted sub-matrix projection data, which are determined from projection data for a plurality of pipelines which are weighted according to the angular orientation weighting and detector aperture weighting values).
Heuscher does not explicitly disclose a single geometry calculator configured to process scan parameters of a single computed tomography scan to generate geometry values only once for each voxel position in a volumetric image data matrix; that the weight values are generated by processing the geometry values; and that the geometry values are process to generate the volumetric image data.
Shechter teaches in a related and pertinent system to perform streak artifact reduction in cone beam CT reconstruction (see Shechter Abstract and Fig. 1-2), where a noise reduction factor corresponding to the redundancy of the voxel v at a particular angle theta are calculated in advance (see Shechter [0023] and [0029]) and weight values given to the reading of the projection p backprojected into voxel v through the channel n are computed, where the weight values uses the precalculated noise reduction factor and the corresponding particular angle theta (see Shechter [0026]-[0029]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Shechter to the teachings of Heuscher, such that a noise reduction factor corresponding to the redundancy of the voxel v at a particular angle theta are calculated in advance, and used to compute corresponding weight values, which are used to perform the weighted backprojection for reconstructing the image voxels from the plurality of projection data. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Heuscher  disclose a base system for reconstructing a volume image from weighted projection data that has been re-binned and distributed, where the weighting values are computed as a functions of the angular position of the x-ray tube assembly projecting  x-rays and the detector array and imaging 

Regarding claim 3, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, wherein the different types of projection data include at least a photo-electric effect component and a Compton scatter component (see Heuscher [0034], where the projection data correspond to the electrical signals indicating x-ray absorption between the x-ray tube and the detectors).

Regarding claim 5, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, wherein the different types of projection data include projection data and a noise estimate for the projection data (see Shechter [0022]-[0023], where photonic noise along the rays are calculated and noise is approximated)

Regarding claim 6, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, wherein the scan parameters include one or more of: 
(see Heuscher Fig. 1 and [0035], where θ (theta) corresponds to the angular position of the x-ray tube assembly projected x-rays and the detector array and Z correspond to the Z direction of the imaging direction; see also Heuscher [0040] and [0056]-[0057]).

Regarding claim 7, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, further comprising: 
a projection data processor (see Heuscher [0048], where application specific integrated circuits, workstation, computer, or general purpose computing device may be used to implement the disclosed processes) configured to generate the different types of projection data (see Heuscher [0037]-[0040], where the acquired projection data is re-binned and distributed into a plurality of different pipelines).

Regarding claim 8, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, further comprising: 
a radiation source configured to emit x-ray radiation (see Heuscher [0031]-[0033], where x-ray tube assembly projects x-rays through an examination region) ; and 
a detector configured to detect x-ray radiation emitted by the radiation source and generate the same projection data therefrom (see Heuscher [0034], where the detectors of the detector array converts x rays into electrical signals to produce the projection data).

Regarding claim 9, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, wherein the different types of projection data are received from a computed (see Heuscher [0031]-[0034], where the projection data are acquired from a computed tomography scanner)

Regarding claim 10, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, wherein the weight values include a single set of weight values for all of the different types of projection data, and all of the plurality of data interpolators utilize the same single set of weight values to process projection data (see Heuscher [0059], where the weightings may be set to unity for continuous volume CT imaging, and that one skilled in the art will be able to select weighting functions to improve image characteristics under other imaging geometries and modalities).

Regarding claim 11, please see the above rejection of claim 1. Heuscher and Shechter disclose the system of claim 1, wherein the weight values include at least a first set of weight values and a second set of different weight values, at least two of the plurality of data interpolators utilize only one of the first or second set of weight values, and at least one different one of the plurality of data interpolators utilizes the other of the first or second set of weight values (see Heuscher [0040]-[0042], where the pipelines may operate independently, which would result in no weighting, or pipelines may act cooperatively, in which selected pipelines, e.g. two pipelines are combined using the appropriate calculated weighting values).

Regarding claim 12, it recites a non-transitory computer readable medium performing the system functions of claim 1. Heuscher and Shechter teach a non-transitory computer readable medium performing the functions of claim 1 (see Heuscher [0048], where computer instructions of a software program stored on a magnetic disk to implement the disclosed teachings on a general purpose computing device is suggested). Please see above for detailed claim analysis.
mutatis mutandis.

Regarding claim 14, see above rejection for claim 12. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 14 are similarly rejected.

Regarding claim 15, see above rejection for claim 12. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 15 are similarly rejected.

Regarding claim 18, it recites a method performing the system functions of claim 1. Heuscher and Shechter teach the method by performing the functions of claim 1. Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Heuscher and Shechter are similar, mutatis mutandis.

Regarding claim 20, see above rejection for claim 18. It is a method claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 20 are similarly rejected.

Claims 2, 13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heuscher and Shechter as applied to claims 1, 12, and 18 above, and further in view of Grant et al. (US 2016/0302751), herein Grant.

	Grant teaches in a related and pertinent system for reconstructing an image from acquired x-ray projection data (see Grant Abstract and Fig. 1-2), where a first and second CT projection data set are acquired from a dual source computed tomography device corresponding to acceleration voltages of 80kV and 140kV (see Grant [0095]).
At the time of filing, one of ordinary skill in the art would have found it obvious to substitute the computed tomography scanner of Heuscher and Shechter with a dual source computed tomography device as taught by Grant, such that the acquired projection data corresponds to different energy spectrums. This modification is rationalized a simple substitution of one known element for another to obtain predictable results. In this instance, Heuscher and Shechter disclose a base system for reconstructing a volume image from weighted projection data that has been re-binned and distributed, where the projection data is acquired from a computed tomography scanner. Grant teaches in a related system for reconstructing an image from acquired x-ray projection data, where a dual source computed tomography device is used to acquire projection data sets which  correspond to acceleration voltages of 80kV and 140kV. One of ordinary skill in the art could have substituted the computed tomography scanner of Heuscher and Shechter with the dual source computed tomography device of Grant, which would predictably result in performing the image reconstruction process of Heuscher and Shechter using projection data acquired from a dual source computed tomography device which correspond to acceleration voltages of 80kV and 140kV. 



Regarding claim 16, see above rejection for claim 13. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 7. Please see above claim 7 for detailed claim analysis as the limitations of claim 16 are similarly rejected.

Regarding claim 17, see above rejection for claim 13. It is a non-transitory computer readable medium claim reciting similar subject matter as claim 9. Please see above claim 9 for detailed claim analysis as the limitations of claim 17 are similarly rejected.

Regarding claim 19, see above rejection for claim 18. It is a method claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 19 are similarly rejected.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Heuscher and Shechter as applied to claim 3 above, and further in view of Shechter, Kohler, et al. (“The frequency split method for helical cone-beam reconstruction”, submitted in the IDS dated 13 May 2020), herein Kohler.
Regarding claim 4, please see the above rejection of claim 3. Heuscher and Shechter do not explicitly disclose the system of claim 3, wherein at least one of the photo-electric effect component or the Compton scatter component is split into at least two different frequency components.
	Kohler teaches in a related and pertinent frequency split method for helical cone-beam reconstruct (see Kohler Abstract), where two separate images are reconstructed, where a first image (see Kohler sect. II. B. The frequency split method).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Kohler to the teachings of Heuscher and Shechter, such that the frequency split method of Kohler is applied to reconstruct the projection data into two separate images corresponding to high and low frequency components and used to reduce artifacts. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Heuscher and Shechter disclose a base system for reconstructing a volume image from weighted projection data that has been re-binned and distributed, where the weighting values are computed as a functions of the angular position of the x-ray tube assembly projecting  x-rays and the detector array and imaging direction. Kohler teaches a known technique where two separate images are reconstructed, where a first image contains the low-spatial frequency components and the second one contains the high spatial frequency components for reducing artifacts. One of ordinary skill in the art would have recognized that by applying Kohler’s technique to the teachings Heuscher and Shechter, would have predictably resulted in reconstructing the projection data into two separate images corresponding to high and low frequency components, resulting in an improved image reconstruction system with reduced artifacts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661